October 17, 1994
                    [NOT FOR PUBLICATION]
                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                         

No. 94-1179

                     JAMES WILEY NICHOLS,

                    Plaintiff, Appellant,

                              v.

                  UNITED STATES OF AMERICA,

                     Defendant, Appellee.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF PUERTO RICO

         [Hon. Carmen C. Cerezo, U.S. District Judge]
                                                    

                                         

                            Before

                    Selya, Cyr and Boudin,
                       Circuit Judges.
                                     

                                         

James Wiley Nichols on brief pro se.
                   
Guillermo  Gil,  United States  Attorney,  and  Juan  A.  Pedrosa,
                                                                 
Assistant United States Attorney, on brief for appellee.

                                         

                                         

          Per  Curiam.    Petitioner,  James  Wiley  Nichols,
                     

appeals  from  the denial  of  his second  petition  under 28

U.S.C.   2255 to  set aside, vacate or correct  his sentence.

For the reasons stated  by the district court, we  affirm its

decision  dismissing the petition as an abuse of the writ and

amending  petitioner's  sentence to  substitute  the term  of

special  parole imposed with a term  of supervised release of

identical length.

          Affirmed.